DETAILED ACTION
Claims 1-3, 5-10, and 12-16 are currently pending. 
Claims 4 and 11 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
	Examiner notes applicant disagrees with the interpretations under 35 U.S.C. 112(f), in light of the current amendment the interpretations have not changed. The amendment to claim 8 neither removes the generic placeholder language of “modules” nor does the amendment limit the claim by definite structure. Therefore interpretations remain. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The image obtaining module, according to page 43 of the disclosure is also referred to as the “auto generated module”, as disclosed on page 17 of the disclosure and implemented on the hardware disclosed on page 43. 
The lane line position determining, according to page 43 of the disclosure is also referred to as the “auto generated module”, as disclosed on page 17 of the disclosure and implemented on the hardware disclosed on page 43. 
The vehicle position determining module, according to page 43 of the disclosure is also referred to as the “object detection module”, as disclosed on pages 18-20 of the disclosure and implemented on the hardware disclosed on page 43. 
The parking space determining module as disclosed on pages 38-43 of the disclosure and the hardware disclosed on page 43. 
The first distance calculating sub-module as disclosed on pages 39 of the disclosure and the hardware disclosed on page 43.
The first intersection line determining sub-module as disclosed on pages 39 of the disclosure and the hardware disclosed on page 43.
The first normal parking sub module as disclosed on pages 39 of the disclosure and the hardware disclosed on page 43.
The first intersection-line parking determining sub-module as disclosed on pages 39-40 of the disclosure and the hardware disclosed on page 43.
The vehicle-free determining sub-module as disclosed on pages 37 of the disclosure and the hardware disclosed on page 43.
The parking determining sub-module as disclosed on pages 38 of the disclosure and the hardware disclosed on page 43.
The normal determining unit as disclosed on pages 38 of the disclosure and the hardware disclosed on page 43.
The intersection line determining unit as disclosed on pages 38 of the disclosure and the hardware disclosed on page 43.
The license plate simulating sub-module as disclosed on pages 40 of the disclosure and the hardware disclosed on page 43.
The second distance calculating sub-module as disclosed on pages 40 of the disclosure and the hardware disclosed on page 43.
The second intersection line determining sub-module as disclosed on pages 40-41 of the disclosure and the hardware disclosed on page 43.
The second normal parking determining sub-module as disclosed on pages 41 of the disclosure and the hardware disclosed on page 43.
The second intersection line parking determining sub-module as disclosed on pages 41 of the disclosure and the hardware disclosed on page 43.
The difference calculation unit as disclosed on pages 41 of the disclosure and the hardware disclosed on page 43.
The ration determining unit as disclosed on pages 41of the disclosure and the hardware disclosed on page 43.
in claims 8-10 and 12-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-3, 5-10, and 12-16 are allowed. 
Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the vehicle information further comprises license plate information, 
the step of determining a usage status of the to-be-detected parking space based on a positional relationship between the lane line position information and the vehicle position information, comprises: 
if an intersection between a parking space range indicated by the lane line position information and a vehicle range indicated by the position information has a license plate, calculating a distance from a center of the license plate to a left parking space line of the to-be-detected parking space based on the lane line position information and the license plate information as a first left-parking-space-line distance, and calculating a distance from the center of the license plate to a right parking space line of the to-be-detected parking space based on the lane line position information and the license plate information as a first right-parking-space-line distance;
determining whether the first left-parking-space-line distance, the first right-parking-space-line distance, and a width of the license plate meet a preset intersection-line condition; 
if the first left-parking-space-line-distance, the first right-parking-space-line distance, and the width of the license plate do not meet the preset intersection-line condition, determining that the usage status of the to-be-detected parking space that is a vehicle is being parked normally in the to-be-detected parking space; and 
if the first-left-parking-space-line distance, the first-right-parking-space-line distance, and the width of the license plate meet the preset intersection-line condition, determining that the usage status of the to-be-detected parking space is that a vehicle is being intersection-line parked in the to-be-detected parking space. 
Claims 2-3 and 5-7 depend from claim 1 and are therefore also allowed. 

Regarding claim 8, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the vehicle information further comprises license plate information, 
the step of determining a usage status of the to-be-detected parking space based on a positional relationship between the lane line position information and the vehicle position information, comprises: 
if an intersection between a parking space range indicated by the lane line position information and a vehicle range indicated by the position information has a license plate, calculating a distance from a center of the license plate to a left parking space line of the to-be-detected parking space based on the lane line position information and the license plate information as a first left-parking-space-line distance, and calculating a distance from the center of the license plate to a right parking space line of the to-be-detected parking space based on the lane line position information and the license plate information as a first right-parking-space-line distance;
determining whether the first left-parking-space-line distance, the first right-parking-space-line distance, and a width of the license plate meet a preset intersection-line condition; 
if the first left-parking-space-line-distance, the first right-parking-space-line distance, and the width of the license plate do not meet the preset intersection-line condition, determining that the usage status of the to-be-detected parking space that is a vehicle is being parked normally in the to-be-detected parking space; and 
if the first-left-parking-space-line distance, the first-right-parking-space-line distance, and the width of the license plate meet the preset intersection-line condition, determining that the usage status of the to-be-detected parking space is that a vehicle is being intersection-line parked in the to-be-detected parking space. 
Claims 9-10  and 12-14 depend from claim 8 and are therefore also allowed. 

Claim 15 incorporates claim 1 by reference and is therefore allowed for the reasons discussed above. 
Claim 16 incorporates claim 1 by reference and is therefore allowed for the reasons discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Molly Wilburn/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666